                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      THOMAS HEATON SPITTERS,
                                                                                         Case No. 18-cv-03639-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER DISMISSING ACTION
                                  10     PSYNERGY, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of plaintiff’s submissions dated February 8, 2019 and March

                                  15   15, 2019, which plaintiff filed in response to the court’s February 5, 2019 order denying

                                  16   his IFP application. See Dkts. 15, 20–22. The court’s February 5 order instructed

                                  17   plaintiff that he “shall pay the entire filing fee of $400.00 no later than March 15, 2019.

                                  18   Failure to make that payment by that deadline will result in dismissal of plaintiff’s action.”

                                  19   Dkt. 20 at 2. Additionally, the court instructed plaintiff that he “is responsible for service

                                  20   of the summons and the complaint and any amendments and attachments, as well as

                                  21   scheduling orders and other documents specified by the Clerk, pursuant to Rule 4 of the

                                  22   Federal Rules of Civil Procedure,” by May 6, 2019. Id.

                                  23          On February 8, 2019, plaintiff submitted a response (filed February 13) arguing

                                  24   that the court’s denial of his IFP application “might be considered inappropriate” given

                                  25   defendants’ alleged conduct. Dkt. 21. As in plaintiff’s amended IFP application (Dkt. 18),

                                  26   plaintiff again requested that the court order defendants to pay all fees, including

                                  27   attorneys’ fees, costs, and the filing fee. Id.

                                  28          Plaintiff’s March 15, 2019 submission (filed March 18) is titled “Agreement in spirit
                                  1    with the last orders of the court, plaintiff’s reasons to demand de novo examination of this

                                  2    case.” Dkt. 22. The letter concedes that the court legitimately requires financial

                                  3    disclosures to make IFP determinations, yet it states that plaintiff “reserves the right” to

                                  4    not comply with the IFP disclosure requirements given “the court’s emphasis only on

                                  5    financial disclosures of the plaintiff” and defendants’ alleged conduct. Id.

                                  6           Plaintiff has not paid any portion of the filing fee in this case, and the deadline by

                                  7    which he was required to do so has passed.

                                  8           The court construes plaintiff’s filings as motions pursuant to Civil Local Rule 7-9 for

                                  9    reconsideration of the court’s February 5, 2019 order denying plaintiff’s IFP application.

                                  10   Even setting aside the motions’ numerous procedural problems,1 plaintiff’s motions to

                                  11   reconsider must be denied. The court’s order denying plaintiff’s IFP application was

                                  12   substantively correct at the time it was issued, and it remains correct considering the
Northern District of California
 United States District Court




                                  13   information available to the court now. Plaintiff still has not provided information that

                                  14   would allow the court to assess whether he can “pay the filing fees necessary to pursue

                                  15   the action.” La Douer v. U.C.S.F., No. 15-cv-02214-MEJ, 2015 WL 4323665, at *2 (N.D.

                                  16   Cal. July 15, 2015) (citing 28 U.S.C. § 1915(a)(1)).

                                  17          Plaintiff also argues that defendants’ alleged conduct alleviates his responsibility to

                                  18   demonstrate that he cannot pay the filing fee. Not so. The court assesses a plaintiff’s

                                  19   IFP application independent of the merits of his complaint.

                                  20          Following the court’s February 5 order denying plaintiff’s IFP application, plaintiff

                                  21   had two options. He could have paid the filing fee and served defendants pursuant to

                                  22   Federal Rule of Civil Procedure 4, or he could have dismissed this action. Plaintiff chose

                                  23   the second option.

                                  24
                                       1
                                  25     First, plaintiff was required to seek leave of the court prior to filing a motion for
                                       reconsideration. Civ. L.R. 7-9(a). Second, plaintiff was required to show that (1) a
                                  26   material difference in fact or law exists from that which was presented to the court at the
                                       time that the first order was entered, (2) a new material fact or change of law has
                                  27   occurred since the court’s first order, or (3) the court manifestly failed to consider material
                                       facts or dispositive legal arguments that were presented to it. Civ. L.R. 7-9(b). Third, the
                                  28   motion for leave may not repeat any argument previously made. Civ. L.R. 7-9(c).
                                       Plaintiff has failed to comply with each of those three requirements.
                                                                                       2
                                  1          Accordingly, this action is DISMISSED WITHOUT PREJUDICE.

                                  2          IT IS SO ORDERED.

                                  3    Dated: March 29, 2019

                                  4                                          __________________________________
                                                                             PHYLLIS J. HAMILTON
                                  5                                          United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             3
